DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (JP 2012006537 A)
Regarding claim 1, Matsuoka discloses a front windshield (Fig. 1, 11); a cowl (Fig. 1, 13 and see page 2, paragraph 5 of the translation which describes how the windshield lower 17 “supports a lower end of the windshield”) provided to support the front windshield in an inclined state where a rear side of the front windshield is located at a higher level than a front side of the front windshield and forming a lower edge (see the lower edge formed at the recess 44 of Fig. 2) of an opening portion for arranging the front windshield; and a bonnet (Fig. 1, 12) provided in front of and above the cowl, wherein said cowl comprises a first face potion (Fig. 4, 44) to which said front windshield adheres (Fig. 4, 46) and an inclined second face portion (Fig. 4, 17 which is inclined in a downward portion) which extends obliquely rearwardly-and-downwardly from said first face portion, and a front end of said first face portion is positioned on a rearward side, in a vehicle longitudinal direction, of a rear end of said bonnet (Fig. 4 illustrates the front end of 44 located at the rear end of the bonnet 12).
[AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    549
    697
    media_image1.png
    Greyscale

As to claim 2, Matsuoka discloses wherein said cowl (13 with 17) is configured to have a closed-cross section portion extending in a vehicle width direction which is formed by faces including said first face portion (44) and said second face portion (Fig. 4 illustrates the closed cross section of the cowl which extends in the width direction and is formed by 44 and 17).  
Regarding claim 3, Matsuoka discloses wherein a bottom face portion which forms a bottom face of said closed-cross section portion of the cowl is configured to extend obliquely rearwardly-and-downwardly (Fig. 4 illustrates a bottom face of 15 which extends rearwardly and downwardly).  
As to claim 7, Matsuoka discloses further comprising wherein an imaginary straight line connecting a lower end and an upper end of said second face portion (17) is configured to cross said front windshield (Fig. 4 illustrates the lower end of 17 and the upper end of 17 which are located on top of each other, i.e. in a straight vertical line which could cross through the windshield since the windshield is positioned on the top portion of 17 in the vertical direction).  
Regarding claim 8, Matsuoka discloses wherein a front face portion (Fig. 4, 23 with 86) of said cowl (13) is configured to extend downwardly from said front end of the first face portion in a vertical-wall shape (Fig. 4 illustrates 86 extending downward from the front end in a vertically slanted wall shape).  
As to claim 9, Matsuoka discloses wherein an imaginary straight line connecting a lower end and an upper end of said second face portion is configured to cross said front windshield (Fig. 4 illustrates the lower end of 17 and the upper end of 17 which are located on top of each other, i.e. in a straight vertical line which could cross through the windshield since the windshield is positioned on the top portion of 17 in the vertical direction).  
Regarding claims 10 and 12-13, Matsuoka discloses wherein a front face portion (Fig. 4, 23 with 86) of said cowl is configured to extend downwardly from said front end of the first face portion in a vertical-wall shape (Fig. 4 illustrates 86 extending downward from the front end in a vertically slanted wall shape).  
Allowable Subject Matter
Claims 4-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sasaki et al. (US 2015/0028629 A1) disclose a cowl provided to support a front windshield in an inclined state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/July 15, 2022

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612